DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks pages 3-6, filed on October 22, 2021, with respect to claims 1, 3-5, 7-10, 12-14 and 16-18 have been fully considered but they are not persuasive.

I. Claims 1, 5, 10 and 14 rejection under 35 U.S.C. 102(a)(2) as being anticipated  by Fujishiro ‘447.
Regarding independent claims 1 and 10 applicant argued that “…the information indicating whether the eNB200 supports light connection, as taught by Fujishiro, cannot constitute a teaching of the claimed "target region support information being configured to indicate whether the base station supports the terminal accessing the base station to perform target region configuration"…”(Remarks page 3).
Examiner respectfully disagrees,  Fujishiro ‘447 teaches (see para 110, 135 and Fig. 7),  Each eNB 200 (each cell) may broadcast information indicating whether specific type of connection is supported by specific cell/eNB in this case the specific type of connection is light connection reads on applicant argued claim limitation  “the target region support information being configured to indicate whether the base station supports the terminal accessing the base station to perform target region configuration” absent further definition of the claimed target region support information on the claims. 
t system information that comprises a target region identification and is broadcast or unicast by the base station in response to determining, according to the target region support information, that the base station supports the terminal accessing the base station to perform the target region configuration" as recited ….”. (Remarks page 4).
Examiner respectfully disagrees, Fujishiro ‘447 teaches( see 75, 83, 110, 135) the UE determining whether the cell/region supports light connection based on upon receiving SIB indicating support for  light connection  and in response the UE storing/obtaining the area ID for light connection if the cell/eNB indicates supporting light connection mode, which reads on applicant argued claim limitation “ receiving target system information that comprises a target region identification and is broadcast or unicast by the base station in response to determining, according to the target region support information, that the base station supports the terminal accessing the base station to perform the target region configuration”.
Applicant further argue that “…Fujishiro fails to disclose or suggest "basic system information that comprises target region support information and is broadcast by a base station" as recited in claim 1 (emphasis added). Therefore, Fujishiro does not teach "receiving basic system information that comprises target region support information and is broadcast by a base station….’” (See page 5-6).
Examiner respectfully disagrees,  Fujishiro ‘447 teaches ( see para 80, 83, 110, 135 and Figs. 7), the UE receiving  system information broadcast (SIB) S101 from the eNB that comprises information indicating supported state in a specific region(cell), wherein the supported state 
Regarding claims 5 and 14 applicant has provided the same arguments as presented in claim 1.  The Examiner applies the same reasoning presented in relation to claim 1.
Regarding dependent claims 4, 9, 13 and 18 the Applicant argues these claims conditionally on that of their parent independent claims. 
Applicant's arguments are unpersuasive and, therefore, the rejections of these claims are hereby maintained. 
II. Claims 3, 7, 8, 12, 16 and 17 rejection under 35 U.S.C. 103 over Fujishiro ‘447 in view of Lee ‘831.
Regarding dependent claims 3, 7, 8, 12, 16 and 17 the Applicant argues these claims conditionally on that of their parent independent claims. 
Applicant's arguments are unpersuasive and, therefore, the rejections of these claims are hereby maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AWET HAILE/Primary Examiner, Art Unit 2474